DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,166,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed over the prior art of record as amended by the applicant on 08/23/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the method recited in independent claim 1.
The closest prior art of record is Flaherty (USPN 6,749,587).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a method for delivering a fluid to or from a patient, the method comprising: 
providing a first housing portion; 
providing a second housing portion configured to selectively engage with and disengage from the first housing portion; and
providing a reservoir in the first housing portion, the reservoir having a first interior volume for containing a fluid, the reservoir having an outlet connectable in fluid flow communication with the first interior volume and an injection site, the first interior volume of the reservoir being selectively variable.
Specifically, regarding independent claim 1, the prior art to Flaherty, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the method further comprises:
supporting a volume varying mechanism adjacent a boarder of the first interior volume for motion in a curved path to selectively vary the first interior volume of the reservoir, to selectively reduce the first interior volume and increase fluid pressure within the interior volume to drive fluid from the interior volume to the injection site; and
supporting a drive device on the second housing portion in a position to operatively connect to the volume varying mechanism when the first and second housing portions are engaged, to selectively drive the volume varying mechanism in the curved path of motion.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/09/2022